—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered January 6, 1995, convicting him of *420robbery in the first degree, robbery in the second degree, assault in the second degree, unlawful imprisonment in the first degree, and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by vacating the sentence imposed; as so modified, the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for resentencing in accordance herewith.
The defendant was sentenced to an indeterminate term of 4 to 12 years imprisonment on the count of robbery in the first degree and on the remaining counts concurrent indeterminate sentences of 2 to 6 years and 1 to 3 years "where appropriate”. The sentencing court erred by pronouncing sentence only on the top count of the indictment and failing to pronounce a clear sentence on each of the remaining counts (see, CPL 380.20; People v Sturgis, 69 NY2d 816; People v McKinney, 215 AD2d 407, 408). As a result, the matter must be remitted for resentencing on all counts in accordance with CPL 380.20 (see, People v James, 188 AD2d 550, 551).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Santucci, Friedmann and Luciano, JJ., concur.